
	
		III
		112th CONGRESS
		1st Session
		S. RES. 202
		IN THE SENATE OF THE UNITED STATES
		
			May 26, 2011
			Mr. Conrad (for himself,
			 Mr. Levin, Mr.
			 Rockefeller, Mr. Durbin,
			 Ms. Snowe, Mr.
			 Franken, Mr. Warner,
			 Mr. Casey, Mr.
			 Leahy, Mr. Cardin,
			 Ms. Stabenow, Mrs. Feinstein, Mr.
			 Blumenthal, Mr. Roberts,
			 Mr. Isakson, Mr. Sanders, Mr.
			 Coons, Mr. Brown of
			 Massachusetts, Mr.
			 Whitehouse, and Mr. Hoeven)
			 submitted the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		
			June 21 (legislative
			 day, June 16), 2011
			Committee discharged; considered, amended, and agreed
			 to
		
		RESOLUTION
		Designating June 27, 2011, as
		  National Post-Traumatic Stress Disorder Awareness Day.
		  
	
	
		Whereas the brave men and women of the United States Armed
			 Forces, who proudly serve the United States, risk their lives to protect the
			 freedom of the United States and deserve the investment of every reasonable
			 resource to ensure their lasting physical, mental, and emotional
			 well-being;
		Whereas 2.4 percent of servicemembers returning from
			 deployment to Operation Enduring Freedom or Operation Iraqi Freedom are
			 clinically diagnosed with post-traumatic stress disorder (referred to in this
			 preamble as PTSD) and up to 17 percent of Operation Enduring
			 Freedom and Operation Iraqi Freedom veterans exposed to sustained ground combat
			 report PTSD symptoms;
		Whereas up to 10 percent of Operation Desert Storm
			 veterans, 30 percent of Vietnam veterans, and 8 percent of the general
			 population of the United States suffer or have suffered from PTSD;
		Whereas the Department of Veterans Affairs reports that
			 more than 438,000 veterans were treated for PTSD in 2010 alone;
		Whereas many cases of PTSD remain unreported, undiagnosed,
			 and untreated due to a lack of awareness about PTSD and the persistent stigma
			 associated with mental health issues;
		Whereas PTSD significantly increases the risk of
			 depression, suicide, and drug- and alcohol-related disorders and deaths,
			 especially if left untreated;
		Whereas the Departments of Defense and Veterans Affairs
			 have made significant advances in the prevention, diagnosis, and treatment of
			 PTSD and the symptoms of PTSD, but many challenges remain; and
		Whereas the establishment of a National Post-Traumatic
			 Stress Disorder Awareness Day will raise public awareness about issues related
			 to PTSD and help ensure that those suffering from the invisible wounds of war
			 receive proper treatment: Now, therefore, be it
		
	
		That the Senate—
			(1)designates June
			 27, 2011, as National Post-Traumatic Stress Disorder Awareness
			 Day;
			(2)supports the
			 efforts of the Secretary of Veterans Affairs and the Secretary of Defense to
			 educate servicemembers, veterans, the families of servicemembers and veterans,
			 and the public about the causes, symptoms, and treatment of post-traumatic
			 stress disorder; and
			(3)respectfully
			 requests that the Secretary of the Senate transmit a copy of this resolution to
			 the Secretary of Veterans Affairs and the Secretary of Defense.
			
